Citation Nr: 1745165	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  10-46 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from January 1, 2004 to October 1, 2004.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to June 1968.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Chicago, Illinois.  This matter has a long procedural history, during which time the Veteran was awarded a TDIU from October 1, 2004.  Most recently, in a September 2016 decision, the Board denied an effective date earlier than October 1, 2004 for the award of a TDIU.

The Veteran appealed the earlier effective date denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated May 2017, the Court granted a Joint Motion for Remand (JMR), which remanded the issue on appeal back to the Board for development consistent with the JMR.  In particular, the parties agreed that the Board erred in failing to address whether the Veteran was marginally employed prior to October 1, 2004.

While an appellant is presumed to be seeking the maximum possible benefit for the rating appealed, the U.S. Court of Appeals for Veterans Claims (Court) recognized that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  

As will be further elaborated on below, in a recent August 2017 statement from the Veteran's representative, and elsewhere throughout the record, the representative specifically limited the question on appeal to entitlement to a TDIU from January 1, 2004 to October 1, 2004; therefore, while cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), as the Board grants a TDIU from January 1, 2004 to October 1, 2004 in the instant decision, which represents a total grant of benefits as to the issue on appeal, the Board need not further discuss compliance with the Court's order.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  While the Veteran was employed from January 1, 2004 until September 30, 2004, such employment was not substantially gainful because the Veteran did not earn a salary above the poverty threshold.

2.  From January 1, 2004, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from January 1, 2004 until October 1, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grants a TDIU from January 1, 2004 to October 1, 2004, which is a total grant of benefits as to the issue on appeal, no further discussion of VA's duties to notify and assist is necessary.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) were met for the period from January 1, 2004 through October 1, 2004.  During that time, the Veteran had a combined schedular disability rating of 70 percent or higher, to include multiple service-connected disabilities.  Further, from January 1, 2004, the Veteran had at least one disability rated at 40 percent or higher (mental health disorder).  See 38 C.F.R. § 4.16(a).  As discussed above, most recently, in an August 2017 statement, the Veteran's representative limited the issue on appeal to entitlement to a TDIU from January 1, 2004 to October 1, 2004.  

Per a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, completed by the Veteran's former employer, the Veteran separated from the company on September 30, 2004, after 35 years of full-time employment; however, the form also conveys that the Veteran missed significant work-time in 2004 due to disability.  Social Security Administration (SSA) records from 2009 reflect that in 2004 the Veteran made only $7,250 for the entire year.  As the parties agreed in the May 2017 JMR, this was below the 2004 poverty threshold of $9,646.  The evidence also conveys that all of the service- connected disabilities and corresponding symptoms that were present on October 1, 2004, to warrant the grant of a TDIU, were also present as of January 1, 2004.

In a January 2014 statement, in which the Veteran's representative also specifically requested that a TDIU be awarded from January 1, 2004, the representative acknowledged that the Veteran had substantially gainful employment in 2003, as the SSA records showed that in 2003 the Veteran earned $22,141, which was above the poverty threshold for that year.  Rather, the representative argued that a TDIU was warranted from January 1, 2004.  Specifically, because the Veteran earned less than the poverty threshold in 2004, the Veteran did not have substantially gainful employment at that time.  See Faust, 13 Vet. App. 342.  The Board finds the representative's argument persuasive.  

After a review of all the relevant evidence of record, the Board finds that the Veteran first became entitled to a TDIU on January 1, 2004.  The evidence of record reflects that, while the Veteran was employed from January 1, 2004 until September 30, 2004, such employment was not substantially gainful because the Veteran did not earn a salary above the poverty threshold.  The evidence also conveys that from January 1, 2004 the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities, as all of the service-connected disabilities and corresponding symptoms that were present on October 1, 2004 to warrant the grant of a TDIU were also present as of January 1, 2004.  For these reasons, resolving all reasonable doubt in favor of the Veteran, the Board finds that a TDIU was warranted from January 1, 2004 to October 1, 2004.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

Because a TDIU is being granted for the period from January 1, 2004 to October 1, 2004, because the evidence shows that the Veteran was substantially gainfully employed prior to January 1, 2004, a fact to which the representative agrees, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an effective date for a TDIU prior to January 1, 2004.  See 38 C.F.R. § 20.204 (2017) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an effective date for the award of a TDIU prior to January 1, 2004 is rendered moot, with no remaining questions of law or fact to decide.  See 
38 U.S.C.A. § 7104 (West 2014); Sabonis, 6 Vet. App. at 430 (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

A TDIU from January 1, 2004 to October 1, 2004 is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


